DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are pending and have been examined.
This action is in reply to the papers filed on 07/23/2020.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 07/23/2020, 10/11/2021, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 07/23/2020 as modified by the amendment filed on xxx.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method, system, and computer readable medium for predicting solutions for potential hazards of stored energy.
Claim 1 recites [a] computer-implemented method comprising: aggregating IoT feeds from one or more devices in a surrounding area; calculating amounts of stored energy in the surrounding area based on the IoT feeds; predicting one or more contextual situations that could result due to a release of the stored energy in the surrounding area; determining one or more consequences for each of the one or more contextual situations, wherein the one or more consequences are caused by the one or more contextual situations; calculating a degree of severity of the one or more consequences for each of the one or more contextual situations; determining one or more proposed solutions based on the degree of severity; and transmitting a recommendation of at least one proposed solution, from the one or more proposed solutions, for implementation.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 1-11 recite a method and, therefore, are directed to the statutory class of a process. Claims 12-16 recite a system/apparatus and, therefore, are directed to the statutory class of machine.  Claims 17-20 recite a non-transitory computer readable medium/computer product and, therefore, are directed to the statutory class of a manufacture.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A computer-implemented method comprising:

No additional elements are positively claimed.
aggregating IoT feeds from one or more devices in a surrounding area; 

This limitation includes the step(s) of: aggregating IoT feeds from one or more devices in a surrounding area. 
But for the one or more IoT devices, this limitation is directed to communicating known information (e.g., collecting or aggregating information) in order to predict solutions for potential hazards of stored energy which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
aggregating IoT feeds from one or more devices
calculating amounts of stored energy in the surrounding area based on the IoT feeds; 

This limitation includes the step(s) of: calculating amounts of stored energy in the surrounding area based on the IoT feeds. 
No additional elements are positively claimed.
This limitation is directed to making a calculation based upon known information in order to predict solutions for potential hazards of stored energy which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.
predicting one or more contextual situations that could result due to a release of the stored energy in the surrounding area; 

This limitation includes the step(s) of: predicting one or more contextual situations that could result due to a release of the stored energy in the surrounding area. 
No additional elements are positively claimed.
This limitation is directed to making a calculation or prediction based upon known information in order to predict solutions for potential hazards of stored energy which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.
determining one or more consequences for each of the one or more contextual situations, wherein the one or more consequences are caused by the one or more contextual situations; 

This limitation includes the step(s) of: determining one or more consequences for each of the one or more contextual situations, wherein the one or more consequences are caused by the one or more contextual situations. 
No additional elements are positively claimed.
This limitation is directed to making a determination based upon known information in order to predict solutions for potential hazards of stored energy which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.
calculating a degree of severity of the one or more consequences for each of the one or more contextual situations; 

This limitation includes the step(s) of: calculating a degree of severity of the one or more consequences for each of the one or more contextual situations. 
No additional elements are positively claimed.
This limitation is directed to making a calculation based upon known information in order to predict solutions for potential hazards of stored energy which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.
determining one or more proposed solutions based on the degree of severity; and 

This limitation includes the step(s) of: determining one or more proposed solutions based on the degree of severity. 
No additional elements are positively claimed.
This limitation is directed to making a determination based upon known information in order to predict solutions for potential hazards of stored energy which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.
transmitting a recommendation of at least one proposed solution, from the one or more proposed solutions, for implementation.

This limitation includes the step(s) of: transmitting a recommendation of at least one proposed solution, from the one or more proposed solutions, for implementation. 
No additional elements are positively claimed.
This limitation is directed to communicating known information (e.g., transmitting a recommendation) in order to predict solutions for potential hazards of stored energy which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as collecting and/or aggregating data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to collect and/or aggregate data. Applicant’s Specification (PGPub. 2022/0027752 [0074; 0085]) refers to a general-purpose computer system, but they do not include any technically-specific computer algorithm or code. 
Independent system claim 12 and CRM claim 17 also contains the identified abstract ideas, with the additional elements of a processor and storage medium, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-11, 13-16, and 18-20 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims aggregating or collecting information from a device, calculating amounts of stored energy, making a prediction based upon known information, determining one or more consequences, calculating a degree of severity, determining a solution, and transmitting a recommendation. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from predicting solutions for potential hazards of stored energy. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  
Applicant Expressly Excludes ‘electromagnetic signals per se’
Applicant expressly excludes all transitory signals. See Applicant’s Specification (PGPub. 2022/0027752 [0081 - A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electronic signals transmitted through a wire.]).

Claim Rejections – No Prior-art Rejection
Claims 1-20 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning.

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu 2017/0147021 [0007] According to another aspect of the present invention, when the at least one of the plurality of energy harvesting devices supplies energy to the corresponding one of the plurality of IoT devices and charges the energy storage module, the control module further determines whether energy stored in the energy storage module is more than a second threshold, and, if yes, controls the at least one of the plurality of energy harvesting devices to stop supplying energy to the corresponding one of the plurality of IoT devices and charging the energy storage module, and further determines whether to control energy harvested by the at least one of the plurality of energy harvesting devices to transfer to another one of the plurality of IoT devices according to the monitoring device. [0008] According to another aspect of the present invention, when the energy storage module supplies energy to the corresponding one of the plurality of IoT devices, the control module further determines whether energy stored in the energy storage module is less than a third threshold, and, if yes, controls the wireless network module to notify the monitoring device through the WANET to search external energy to support.
CN109639762 (16.04.2019) Abstract: The invention claims an information classification processing system and method based on city Internet of things, the information classification processing, prediction, decision making and method of self-learning, belonging to processing technology field of Internet of things information. The system comprises a sensing layer, a data transport layer, data filtering, information defining layer, information processing, decision support layer, network layer and the decision tree based on the built database self-recognition method through data transmission layer timing output real-time sensing data; decision support layer according to information processing layer analyzes and calculates the information uploaded by, combining instant is compared with the history information, predicting the non can be obtained in real time by the sensor information and event in the future trend, calculating event with main variable the probability of future time point occurs. making a plurality of suggested decision scheme, selecting the optimal plan execution, and collect the process information, result information, building the decision tree model, after multiple times after optimization system automatically learning, cognition, make the decision automatically determined by the system.
Anderson et al. 2020/0334577 Abstract: Electric Grid Analytics Learning Machine, EGALM, is a machine learning based, “brutally empirical” analysis system for use in all energy operations. EGALM is applicable to all aspects of the electricity operations from power plants to homes and businesses. EGALM is a data-centric, computational learning and predictive analysis system that uses open source algorithms and unique techniques applicable to all electricity operations in the United States and other foreign countries.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682